Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                MIAMI, FL DIVISION

                   CASE NO. 19-21551 -CIV-ALTONAGA/GOODMAN


   EUCLID FISH COMPANY, et al

   Plaintiff(s)

   v.
   MOWI ASA, et al
   Defendant(s)

   ___________________________________/




       MAGISTRATE JUDGE GOODMAN’S DISCOVERY PROCEDURES ORDER

         The following discovery procedures apply to all civil cases in which discovery is
  referred to United States Magistrate Judge Jonathan Goodman and where Judge
  Goodman is presiding over a case with full consent.

  OVERALL STATEMENT

         The Court designed these procedures to help the Parties and the Court work
  together to timely resolve discovery disputes without undue delay and unnecessary
  expense. The procedures are designed to (1) promote the timely internal resolution of
  discovery disputes by the parties themselves so that they have no need to seek judicial
  intervention, (2) help the parties obtain timely rulings to the extent they cannot on their
  own resolve their discovery disputes, (3) streamline the process of resolving discovery
  disputes by eliminating unnecessary motion practice, and (4) assist the Court by
  prohibiting the submission of motions and memoranda which are unnecessary, overly
  long or both.




                                               1
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 2 of 7




  MEET AND CONFER

         Counsel must actually confer (in person or via telephone) and engage in
  reasonable compromise in a genuine effort to resolve their discovery disputes before
  filing a notice of a discovery hearing. In other words, there must be an actual
  conversation before a discovery hearing notice is filed. If counsel refuses to participate
  in a conversation, then the party seeking to a discovery hearing shall so state in the
  required certificate of conference and outline the efforts made to have a conversation.

         The Court may impose sanctions, monetary or otherwise, if it determines
  discovery is being improperly sought, is being withheld in bad faith or if a party fails to
  confer in good faith. Sending an email or telefax to opposing counsel with a demand
  that a discovery response or position be provided on the same day will rarely, if ever,
  be deemed a good faith effort to confer before filing a discovery hearing notice.

  DISCOVERY CALENDAR AND NO DISCOVERY MOTIONS

         No written discovery motions, including motions to compel, for protective
  order, or related motions for sanctions shall be filed unless specifically authorized by
  the Court.1 Similarly, the parties may not submit legal memoranda concerning a
  discovery hearing unless the Undersigned specifically authorizes it. This procedure is
  intended to minimize the need for discovery motions. The Court will strike any
  unauthorized discovery motions and memoranda.

         If, after conferring, the parties are unable to resolve their discovery disputes
  without Court intervention, then the Court holds a regular discovery calendar every
  Friday afternoon. The party seeking the discovery hearing shall contact Chambers at
  (305) 523-5720 to place the matter on the next available discovery calendar. That party
  will be provided with available dates and will then confer with opposing counsel and
  confirm his or her availability for the discovery calendar. Once opposing counsel has
  confirmed availability, the party seeking the hearing will contact Chambers again to
  finalize the hearing date. [NOTE: The longer a party waits to contact Chambers to

  1
          Nevertheless, if the parties wish to submit an agreed-upon discovery order, such
  as a standard confidentiality-type of protective order, then they shall (1) file a Notice of
  Proposed Stipulated Order with the proposed order attached to the notice and (2)
  submit a Word-version courtesy copy to the Undersigned’s CM/ECF mailbox
  (goodman@flsd.uscourts.gov). This Order does not prohibit that submission because
  there is not a discovery dispute; instead, there is an agreement about a discovery issue.

                                               2
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 3 of 7




  follow through after being provided with available times, the more likely it is that the
  hearing date will no longer be available. Therefore, the Court encourages parties
  seeking discovery hearings to follow through on a timely basis and confirm the hearing
  date.].

         On the same day that Chambers confirms that the matter is being placed on the
  discovery calendar, the party seeking the discovery hearing shall provide notice to all
  relevant parties by filing a Notice of Hearing and serving a copy on opposing counsel
  through the Court’s electronic docketing system. The Notice of Hearing shall briefly
  and succinctly identify the substance of the discovery matter to be heard. (For example,
  “The Parties dispute the appropriate time frame for Plaintiff’s Interrogatory Nos. 1, 4-7,
  and 10” or “The Parties disagree about whether Defendant produced an adequate
  30(b)(6) witness on the topics listed in the notice.”) Ordinarily, no more than twenty (20)
  minutes per side will be permitted. The party scheduling the hearing shall include in
  this Notice of Hearing a certificate of good faith that complies with Southern District
  of Florida Local Rule 7.1(a)(3). The Court will strike hearing notices which do not
  include a sufficient local rule certificate.

         The party who scheduled the discovery hearing shall provide the Court a copy of
  all source materials relevant to the discovery dispute, via hand-delivery or through a
  document that is emailed to the CM/ECF mailbox (goodman@flsd.uscourts.gov) on the
  date that the Notice of Hearing is filed. (For example, if the dispute concerns
  interrogatories, then the interrogatories at issue and the responses thereto, shall be
  provided.) Source material is the actual discovery at issue. Source material is not
  memoranda or letters to the Court which are, for all intents and purposes, a mini-brief.
  The opposing party may submit additional source material to the CM/ECF mailbox, as
  well.

          Neither the Notice of Hearing nor the source materials should be used as a de
  facto strategy to submit a memorandum. For example, sending multi-page, rhetoric-
  filled letters to the Court or filing argument-riddled notices are specifically prohibited.
  The Court will strike letters, notices, and exhibits which are designed to circumvent the
  no motion/no memoranda policy.

         If one or more of the parties believe in good faith that the discovery dispute is
  not a routine, garden-variety dispute and needs specialized attention, then the parties
  may include a to-the-point, no-more-than-one-paragraph explanation in the Notice of
  Hearing, to flag the specific issues. In addition, the parties may submit a “notice of
  authorities,” which will list only the authorities, but which will not contain argument or
  be a disguised memorandum. At most, the list of authorities may contain a one-

                                               3
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 4 of 7




  sentence, objective summary of the relevant holding of each case or authority. The
  Court will strike any non-compliant notice of authorities.

          For those discovery disputes which are particularly complex (and there are not
  many of those) and which a party believes will require briefing, a motion for leave to
  file a discovery motion or memoranda may be filed. The motion should briefly explain
  the extraordinary need, but the actual discovery motion or memorandum should not be
  attached or filed unless the Court grants the motion seeking leave. The Court
  anticipates that the need for motions and/or memoranda will arise only rarely.

         The following topics are illustrations of discovery disputes which are usually not
  rare enough to bypass the standard no-motion policy and therefore would not
  ordinarily justify a motion for leave to file a discovery motion in a specific case absent
  extraordinary circumstances: (1) whether a party may take more than 10 depositions in
  the absence of consent; (2) whether a deposition may last more than 7 hours; (3) how a
  seven-hour deposition is allocated among the parties; (4) whether a 30(b)(6) witness was
  prepared to provide binding testimony on all the topics listed in the notice; (5) whether
  a noticed deposition is an "apex" deposition, and, if so, whether it will be permitted; (6)
  whether a party needs to arrange for a treating doctor to provide an expert witness
  report or if the party needs to make other written disclosures if the physician is
  expected to testify about the cause of an injury; (7) squabbles over the location of a
  deposition; (8) whether an attorney improperly instructed a deponent to not answer
  certain questions; (9) whether an attorney was improperly coaching a deponent; (10)
  whether a party or attorney may pay any money to a deponent or trial witness other
  than a standard witness fee, and, if so, under what circumstances and in what amounts;
  (11) whether a party may take "early" discovery; (12) whether a party exceeded the
  number of permissible interrogatories (and how should the sub-parts be counted); (13)
  whether an interrogatory answer is adequate or whether better answers are required;
  and (14) whether a party engaged in a strategically unfair "document dump" which
  makes it difficult for a party to know which documents are responsive to a request.
  These are all routine discovery disputes which require the submission of only the Notice
  of Hearing, source material and, at most, an argument-free list of authorities.

         The Court expects all parties to engage in reasonable compromise to facilitate the
  resolution of their discovery disputes. The Court may impose sanctions, monetary or
  otherwise, if the Court determines discovery is being improperly sought or is being
  withheld in bad faith.

         These procedures do not relieve parties from the requirements of any Federal
  Rules of Civil Procedure or Local Rules, except as noted above.

                                               4
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 5 of 7




  PRE-HEARING DISCUSSIONS

         The mere fact that the Court has scheduled a discovery hearing/conference
  does not mean that the parties should no longer try to resolve the dispute. To the
  contrary, the parties are encouraged to continually pursue settlement of disputed
  discovery matters. If those efforts are successful, then counsel should contact Chambers
  as soon as practicable so that the hearing can be timely canceled. Alternatively, if the
  parties resolve some, but not all, of their issues before the hearing, then counsel shall
  also timely contact Chambers and provide notice about those issues which are no
  longer in dispute (so that the Court and its staff do not unnecessarily work on matters
  no longer in dispute).

  EXPENSES, INCLUDING ATTORNEY’S FEES

         The Court reminds the parties and counsel that Federal Rule of Civil Procedure
  37(a)(5) requires the Court to award expenses, including fees, unless an exception (such
  as the existence of a substantially justified, albeit losing, discovery position) applies to
  the discovery dispute and ruling.

  NO BOILERPLATE DISCOVERY OBJECTIONS

                     “Vague, Overly Broad and Unduly Burdensome”

         Parties shall not make conclusory boilerplate objections. Such objections do not
  comply with Local Rule 26.1(e)(2)(A), which provides that, “[w]here an objection is
  made to any interrogatory or sub-part thereof or to any production request under
  Federal Rule of Civil Procedure 34, the objection shall state with specificity all
  grounds.” Blanket, unsupported objections that a discovery request is “vague, overly
  broad, or unduly burdensome” are, by themselves, meaningless, and the Court will
  disregard such objections. A party objecting on these bases must explain the specific
  and particular ways in which a request is vague, overly broad, or unduly burdensome.
  See Fed. R. Civ. P. 33(b)(4) (the ground for objecting to an interrogatory “must be stated
  with specificity”); Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982) (“the mere
  statement by a party that the interrogatory was ‘overly broad, burdensome, oppressive
  and irrelevant’ is not adequate to voice a successful objection to an interrogatory.”).
  Testimony or evidence may be necessary to show that a particular request is in fact
  burdensome.




                                               5
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 6 of 7




       “Irrelevant or Not Reasonably Calculated to Lead to Admissible Evidence”

          An objection that a discovery request is irrelevant or “not reasonably calculated
  to lead to admissible evidence” is an outdated type of objection, as that language no
  longer defines the scope of discovery under Federal Rule of Civil Procedure 26(b)(1).
  The current version defines the scope of discovery as being “nonprivileged matter that
  is relevant to any party’s claim or defense and proportional to the needs of the case” --
  and then lists several factors to analyze. The Court reminds the parties that the Federal
  Rules provide that information within this scope of discovery “need not be admissible
  in evidence” to be discoverable. See Fed. R. Civ. P. 26(b)(1); S. D. Fla. L. R. 26.1(g)(3)(A);
  Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351-52 (1978).



                                   No Formulaic Objections

          Parties should avoid reciting a formulaic objection followed by an answer to the
  request. It has become common practice for a party to object on the basis of any of the
  above reasons, and then state that “notwithstanding the above,” the party will respond
  to the discovery request, subject to or without waiving such objection. Such a
  boilerplate objection and answer preserves nothing, and constitutes only a waste of
  effort and the resources of both the parties and the Court. Further, such practice leaves
  the requesting party uncertain as to whether the responding party fully answered.
  Moreover, the Federal Rules of Civil Procedure now specifically prohibit that practice
  (which was deemed inappropriate by many judges and commentators). For example,
  Federal Rule of Civil Procedure 34(b)(2)(C) now provides that an objection to a request
  for documents “must state whether any responsive materials are being withheld on the
  basis of that objection.” In addition, it also says that “an objection to part of a request
  must specify the part and permit inspection of the rest.” Therefore, counsel should
  specifically state whether the responding party is fully answering or responding to a
  request and, if not, specifically identify the categories of information that have been
  withheld on an objection-by-objection basis.




                                                6
Case 1:19-cv-21551-CMA Document 189 Entered on FLSD Docket 01/24/2020 Page 7 of 7




                             Objections Based upon Privilege

         Generalized objections asserting attorney-client privilege or the work product
  doctrine also do not comply with the Local Rules. S. D. Fla. L. R. 26.1(e)(2)(B) requires
  that objections based upon privilege identify the specific nature of the privilege being
  asserted, as well as identify details such as the nature and subject matter of the
  communication at issue, the sender and receiver of the communication and their
  relationship to each other. Parties must review this Local Rule carefully, and refrain
  from objections in the form of: “Objection. This information is protected by
  attorney/client and/or work product privilege.” The Local Rule also requires the
  preparation of a privilege log except for “communications between a party and its
  counsel after commencement of the action and work product material created after
  commencement of the action.”

        DONE AND ORDERED in Chambers, in Miami, Florida, on January 24, 2020.




  Copies Furnished to:
  The Honorable Cecilia M. Altonaga
  All counsel of record




                                              7
